DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Action and Response to Election/Restrictions
Receipt of Remarks filed on 08/12/2022 is acknowledged. Claims 1-3, 7, 12, 15, 18, 24, 34, 42-46, 48-50, 52, 70, 83 are pending in this application.  Claims 4-6, 8-11, 13-14, 16-17, 19-23, 25-33, 35-41, 47, 51, 53-69, and 71-82 are cancelled. 
Applicant’s election with traverse of the invention of Group I (Claims 1, 7, 12, 15, 18, 24, 34, 42-46, 48-50, 52, 70, 83), directed to a hip labrum scaffold comprising a porous foam comprising a synthetic polymer, and has an average pore size of > 100 microns and < 400 microns, for examination on the merits in the reply filed 08/12/2022, is acknowledged by the Examiner.
Applicant also provided election of [Symbol font/0x65]-caprolactone for the macrodiol, 1, 4-butane diisocyanate (BDI) for the diisocyanate, and 1,4-butanediol for the chain extender. 
Applicant traverses the requirements for restriction and election, submitting that there is no serious burden on the Examiner relating to the added search for Groups II and III.
The argument that there is no an undue search burden is unpersuasive. Note, at p. 3 of the previous Office Action, the Examiner explained that the inventions require a different field of search that would require searching different classes/subclasses, or electronic sources, or employing different search strategies and queries because Group I requires a specific pore size; Group II requires a specific suture pull-out strength property of the foam; and Group Ill requires a specific time of degradation of the scaffold. Furthermore, there is nothing of record to show the inventions to be obvious variants. The claims encompass compositions that have been shown to be patentably distinct according to the requirements of 35 U.S.C. 121 and MPEP §800, as well as the fact that each clearly requires different fields of search due to the divergent subject matter. As a result, Applicant’s allegation that there is no undue search burden fails to be persuasive in establishing that examination of all pending claims would not require excessive or undue effort. 
Lastly, Applicant fails to advance any reasons, aside from Counsel's own opinion, to support their allegation that examination of all of the species together would not impose an undue burden. In the absence of such reasons, the Examiner defers to the reasoning already provided in the Office Action dated 06/14/2022 to support the propriety of the required restriction and species elections and maintains that the requirement for restriction and election is proper. Therefore, for the reasons above and those made of record a, the requirement remains proper and is hereby made FINAL.
Claims 2 and 3 are withdrawn pursuant to 37 C.F.R. 1.142(b) as being drawn to non-elected subject matter. Accordingly, Claims 1, 7, 12, 15, 18, 24, 34, 42-46, 48-50, 52, 70, 83, correspond to the elected subject matter and are herein acted on the merits.
Priority
This Application, 17029580, filed 09/23/2020 claims priority from provisional Application 63029326, filed 05/22/2020.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/16/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are considered by the examiner.
Claim Rejections - 35 USC § 112
Markush Rejection
MPEP 706.03(y) teaches that “[a] Markush claim may be rejected under the judicially approved ‘‘improper Markush grouping’’ doctrine when the claim contains an improper grouping of alternatively useable species. A Markush claim contains an ‘‘improper Markush grouping’’ if: (1) The species of the Markush group do not share a ‘‘single structural similarity,’’ or (2) the species do not share a common use. Members of a Markush group share a ‘‘single structural similarity’’ when they belong to the same recognized physical or chemical class or to the same art-recognized class.  Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent. When an examiner determines that the species of a Markush group do not share a single structural similarity or do not share a common use, then a rejection on the basis that the claim contains an ‘‘improper Markush grouping’’ is appropriate. The examiner should maintain the rejection of the claim on the basis that the claim contains an ‘‘improper Markush grouping’’ until the claim is amended to include only the species that share a single structural similarity and a common use, or the applicant presents a sufficient showing that the species in fact share a single structural similarity and a common use.
Claims 15 and 34 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).
The Markush grouping of compounds (a) is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use.  Specifically, the Markush grouping in Claim 15 is drawn to alkyl ketones, esters, and carbonates; Claim 34 is drawn to saturated and unsaturated diamines, diols, and glycols.  
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Applicant Claims
Applicant claims a hip labrum scaffold comprising a porous foam, comprising a synthetic polymer, and the foam has pore size 100-400 um; the polymer is a polyurethane; the polymer is polycaprolactone (PCL); the polymer comprises a reaction product of a macrodiol [Symbol font/0x65]-caprolactone; 1,4-butanediol (elected); 1,4-butane diisocyanate (elected); wherein the polymer is semicrystalline; the polymer comprises an elastomeric block; wherein a porosity of the porous foam is greater than or equal to 70% and less than or equal to 90%; pores that are interconnected; a compressive modulus of the porous foam is greater than or equal to 300 kPa; a tensile strength of the porous foam is greater than or equal to 600 kPa and less than or equal to 800 kPa; a tensile modulus of the porous foam is greater than or equal to 500 kPa and less than or equal to 800 kPa; the hip labrum scaffold, when subject to a compressive strain of greater than or equal to 60% retains at least 80% of its the open pores it had prior to application of the compressive strain.
Claims 1, 7, 12, 15, 18, 34, 44-46, and 70 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Datta et al. (WO 2012/097381 A1), hereinafter Datta. 
Datta teaches reticulated elastomeric matrices, and more particularly to at least partially degradable elastomeric elements that are compressible and exhibit resilience in their recovery and that can be employed in diverse applications including, without limitation, biological implantation, especially in humans (Abstract). 
Datta describes the invention of innocuous implantable devices that can be delivered to an in vivo patient site for extended periods of time for healing, repair or regeneration of damaged or defective tissue without being harmful to the host, wherein the porous polymeric implantable devices are partially degradable or bioabsorbable to allow for further tissue growth. The scaffold of Datta has elastomeric and resilient properties with appropriate tensile and compressive properties and dynamic recovery times that would resorb in a body with short or intermediate or long degradation times. Datta teaches a matrix comprising a biocompatible, cross-linked, biodegradable polyurethane, the matrix having a continuous interconnected void phase, wherein the polyurethane degrades in a body and the resultant void phase is further ingrown and proliferated by tissues; the elastomeric polyurethane matrix comprises polyol-derived soft segments and an isocyanate-derived hard segments, with the polyol-derived soft segments comprising aliphatic polyesters whose hydrolytic degradation rates can be controlled; the matrix has substantially non-crystalline isocyanate-derived hard segments [0007]-[0011].
	Datta expressly teaches many examples of synthesizing degradable reticulated elastomeric matrix containing PCL polyol, for instance, see Example 1 ([00191]-[00202]; Table A), wherein 1,4-butanediol is used as cross-linking agent and a chain extender, thereby reading on Claims 18 and 34. In another example,  Datta teaches a reticulated partially resorbable reticulated elastomeric matrices using caprolactone/polyethylene glycol block copolymer polyol, rendering Claim 44 anticipated. 
Regarding the polycaprolactone feature, Datta describes [Symbol font/0x65]-caprolactone as among the preferred bioabsorbable aliphatic polyester for the invention, and an embodiment wherein the elastomeric matrix comprises polycaprolactone polyurethane ([000170], [00176]), and expressly teaches different caprolactone formulations, for instance in Example 3 and Table C. As such, Datta anticipates features in Claims 1, 7, 12, 15, and 44. 
 Regarding the pore size in Claim 1, Datta teaches that the pore size of the reticulated elastomeric matrix is usually above 50 microns and more likely above 100 microns, which overlaps with the pore size instantly claimed [0098].  Datta teaches an embodiment wherein the, the void volume is from about 10% to about 99% of the volume of elastomeric matrix [00090], anticipating Claim 45. 
Further regarding the pores and Claim 46, Datta teaches that the pores are interconnected, and that there are other important variables that need to be controlled such as mechanical strength and modulus, etc. to be efficient in creating the interconnected and inter-communicating network of cells and pores [00164].
With respect to the art rejection above, it is noted that the reference does not teach that the composition can be used in the manner instantly claimed, i.e. “hip labrum scaffold” throughout the instant claim set, and that the scaffold is positioned adjacent a patient’s acetabulum in Claim 70. However, the intended use of the claimed composition does not patentably distinguish the composition, per se, because such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  If the prior art structure is capable of performing the intended use, then it meets the claim. The logic flows from MPEP 2115: 
“A claim is only limited by positively recited elements. Thus, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); 
“the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself.” See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). 
 An intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. (Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003)). Moreover “the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.” (Catalina Mktg. Int’l, v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002). Additionally, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  (See MPEP 707.07(f) and 2141.02 I; In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and MPEP 2111.02 II; Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)). 
In the instant case, the intended use does not create a structural difference and the body of the claim does not depend on the intended use for completeness but rather can stand alone. Consequently, the intended use is not limiting.  
Further regarding Claim 70, 	the Applicant is reminded that regardless of the recitation of its name/role/use, a composition claim is examined based on the components and not by what it is called or how it is used.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 24, 43, 48-50, 52, and 83 are rejected under 35 U.S.C. 103 as being unpatentable over Datta as applied to Claims 1, 7, 12, 15, 18, 34, 44-46, and 70 above in the 102 rejection over Datta.
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
The teachings of Datta have been set forth supra.   
Regarding the properties in Claims 48-50 and 52, Datta teaches embodiment wherein the degradable reticulated elastomeric matrix has tensile strength of from about from about 10 psi to about 150 psi, and may have a tensile modulus of from about 10 psi to about 90 psi, which overlaps with the claimed range in Claim 49 and 50 [000108]. By Examiner’s calculation, 500 kPa ≈ 72.5 psi; 600 kPa ≈ 87 psi. Datta also teaches that the reticulated elastomeric matrix may have a compressive modulus of from about 10 psi to about 90 psi, which overlaps with the range in Claim 48 [000110]. By Examiner’s calculation, 300 kPa ≈ 43.5 psi. Regarding the compressive strain in Claim 52, Datta describes how the elastomeric matrix is allowed to expand from the first, compact configuration to the second, working configuration over a short time, e.g., about 90% recovery in 90 seconds or less in one embodiment, or in 40 seconds or less in another embodiment, each from 75% compression strain held for up to 10 minutes; and in another embodiment, the recovery is 95% in 180 seconds [000111]. 
In Table C of Datta, the reference teaches caprolactone-based polyol composition formulation, comprising 1,4-butanediol chain extender and aromatic isocyanate (Example 3). 
Ascertainment of the difference between the prior art and the claims
Regarding Claim 43, Datta does not expressly recite that the polymer is semicrystalline but teaches that the isocyanate hard segment is at least partially non-crystalline, and contemplates that the use of different amount and different types of isocyanates in a blend can results in a softer elastomeric matrix because of the disruption of the crystallinity of the hard segment [000131]. 
Datta does not exemplify 1,4-butane diisocyanate as required in Claim 24, but rather generically refers to “isocyanate component” in its examples (Tables A and B), or exemplified other isocyanate, e.g. aromatic isocyanate (Table C). However, Datta teaches that the hard segment is derived from the isocyanate component, and recognizes exemplary diisocyanates to include 1,4-butanediisocyanate [000130].
Regarding Claim 83, Datta relates that the molecular weight of the polyol can determine the flexibility and/or the toughness and/or elongation to break ([000154], [000164]), but does not describe flexibility values. However, because Datta teaches the same components and composition, it necessarily encompass the same flexibility characteristic as it is an inherent property. Because the prior art composition is the identical to the claimed composition, then the art must necessarily have the characteristics as claimed. It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter, which there is reason to believe inherently includes functions that are newly cited, or is identical to the instantly claimed.  In such a situation the burden is shifted to the applicants to “prove that subject matter to be shown in the prior art does not possess the characteristic relied on” (205 USPQ 594).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. 
Regarding the catalyst, Datta discloses that the composition may comprise catalysts, and exemplifies different catalysts ([00018], [000115], [000141], Examples 1 and 3). For instance, Datta teaches a catalyst at 0.15 part by weight compared to the polyol component at 100 part by weight (Table A).
Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
Datta contemplated that the use of different amount and different types of isocyanates in a blend can results in a softer elastomeric matrix. As such, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to use different isocyanate components depending on the desired crystallinity of the composition.  It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 1,4-butane diisocyanate as the isocyanate component in the composition of Datta arriving at the instant claims. One skilled in the art would try any of the exemplary isocyanates recited by Datta as a person with ordinary skill has good reason to pursue known options within his or her technical grasp and therefore also try 1,4-butane diisocyanate. One would be motivated to do so because Datta has taught that exemplary diisocyanates to include 1,4-butanediisocyanate. As such, the reference provides guidance on how to derive different polymers with desirable tensile strength, etc., as claimed. See MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ2d 1385 (Supreme Court 2007).	
While the exact amount of catalyst claimed in Claim 42 is not disclosed by Datta, it is generally noted that differences in amounts do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such amount is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Given that applicant did not point out the criticality of the amount of catalyst in the invention, it is concluded that the normal desire of scientists or artisans to improve upon what is already generally known would provide the motivation to determine where in a disclosed set of ranges is the optimum amount of catalyst. NOTE: MPEP 2144.05.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Datta as applied to Claims 1, 7, 12, 15, 18, 24, 34, 43-46, 48-50, 52, 70, and 83 above and in view of Heijkants et al. (US 7,943,678 B2, cited in the IDS), hereinafter Heijkants.
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
The teachings of Datta have been set forth supra.   
Ascertainment of the difference between the prior art and the claims
To the extent that Datta does not render obvious the amount of catalyst, Heijkants cures the deficiency. 
Heijkants presents the method of preparing biomedical polyurethanes with high tensile and tear strengths. Such polyurethanes are especially interesting for making foams that can be used as scaffolds (Abstract). Heijkants teaches reacting either a macrodiol or a chain extender with an excess of diisocyanate, resulting in a macrodiisocyanate or a reaction product of the diisocyanate and the chain extender (Claim 1). The macrodiol is a poly(e-caprolactone)diol, the chain extender is 1,4-butanediol, the diisocyanate is 1,4-butane diisocyanate, and the catalyst concentration is below 0.001 wt% of the polyurethane (Claims 14, 16, 19-20).
Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
A person with ordinary skill in the art before the effective filing date of the claimed invention would have used the amount taught by Heijkants in the composition of Datta with reasonable expectation that it would achieve the desired composition. One motivation is to reduce the cost associated with the use of extra amount of catalyst. Obviousness is established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. See MPEP § 2143.01 and KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007). 

Claims 1, 7, 12, 15, 18, 24, 34, 42-46, and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Heijkants et al. (US 7,943,678 B2, cited in the IDS), hereinafter Heijkants. 
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Heijkants  presents a method of preparing biomedical polyurethanes with high tensile and tear strengths (Abstract). Heijkants comprehends that segmented polyurethane elastomers, which are block copolymers consisting of alternating hard (glassy or semicrystalline) and soft (elastomeric) chain segments, have unique physical and mechanical properties and are known to be biocompatible and blood compatible, due to their hard segment-soft-segment microphase structure (Col. 1, lines 18-26).  Heijkants describes the synthesis of the polyurethane using 1,4-butanediisocyanate, poly([Symbol font/0x65]-caprolactone) and employing 1,4-butanediol as chain extender (Example 1). Heijkants then describes how the polymer obtained is used in preparing porous scaffold (Fig. 2; Example 4), wherein the pores can have sizes between approximately 50-100 µm, which overlaps with the claimed pore size. Heijkants recites that these pores are mainly responsible for the interconnectivity. Heijkants also teaches the formation of polyurethanes with different macrodiols and different amounts of catalysts (Examples 7-8). As such, Heijkants renders obvious Claims 1, 7, 12, 15, 18, 24, 34, 42-44, and 46.
Regarding Claim 45, Heijkants teaches that its method creates porous structures with porosities higher than 60% can be made, and e.g. scaffolds with a porosity of 70 or 80% could be obtained (Col. 16, lines 43-45). 
Ascertainment of the difference between the prior art and the claims
 Heijkants does not expressly recite the claimed “hip labrum scaffold” and that it is positioned adjacent a patient's acetabulum. Heijkants does not teach an average pore size of greater than or equal to 100 microns and less than or equal to 400 microns as claimed.
Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
Regarding the preamble “hip labrum scaffold”, and the limitation in Claim 70, it is noted that the reference does not teach that the composition can be used in the manner instantly claimed, i.e. “hip labrum scaffold” throughout the instant claim set, and that the scaffold is positioned adjacent a patient’s acetabulum in Claim 70. However, the intended use of the claimed composition does not patentably distinguish the composition, per se, because such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  If the prior art structure is capable of performing the intended use, then it meets the claim. The logic flows from MPEP 2115: 
“A claim is only limited by positively recited elements. Thus, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); 
“the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself.” See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). 
 An intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. (Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003)). Moreover “the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.” (Catalina Mktg. Int’l, v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002). Additionally, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  (See MPEP 707.07(f) and 2141.02 I; In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and MPEP 2111.02 II; Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)). 
In the instant case, the intended use does not create a structural difference and the body of the claim does not depend on the intended use for completeness but rather can stand alone. Consequently, the intended use is not limiting.  
Further regarding Claim 70, 	the Applicant is reminded that regardless of the recitation of its name/role/use, a composition claim is examined based on the components and not by what it is called or how it is used.  
Regarding the pore size, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7, 12, 15, 18, 24, 34, 44-46, and 70 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-25 of US 7,943,678 B2 (Heijkants) in view of Datta.
Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims recite a hip labrum scaffold comprising a porous foam, comprising a synthetic polymer, and the foam has pore size 100-400 um; the polymer is a polyurethane; the polymer is polycaprolactone (PCL); the polymer comprises a reaction product of a macrodiol [Symbol font/0x65]-caprolactone; 1,4-butanediol (elected); 1,4-butane diisocyanate (elected); wherein the polymer is semicrystalline; the polymer comprises an elastomeric block; wherein a porosity of the porous foam is greater than or equal to 70% and less than or equal to 90%; pores that are interconnected; a compressive modulus of the porous foam is greater than or equal to 300 kPa; a tensile strength of the porous foam is greater than or equal to 600 kPa and less than or equal to 800 kPa; a tensile modulus of the porous foam is greater than or equal to 500 kPa and less than or equal to 800 kPa; the hip labrum scaffold, when subject to a compressive strain of greater than or equal to 60% retains at least 80% of its the open pores it had prior to application of the compressive strain.
The conflicting claims, hereinafter ‘678, teaches the preparation of biomedical polyurethanes with high tensile and tear strengths that can be used to make porous scaffolds (Claim 1). ‘678 teaches reacting either a macrodiol or a chain extender with an excess of diisocyanate, resulting in a macrodiisocyanate or a reaction product of the diisocyanate and the chain extender (Claim 1). The macrodiol is a poly(e-caprolactone)diol, the chain extender is 1,4-butanediol, the diisocyanate is 1,4-butane diisocyanate, and the catalyst concentration is below 0.001 wt% of the polyurethane (Claims 14, 16, 19-20).
The instant claim differs with ‘678 in that it requires specific properties, i.e. tensile strength, Young’s modulus, porosity, etc. Additionally, the instant claim recites its use as hip labrum scaffold.  The deficiencies are cured by Datta, whose teachings are in the rejection above. Because the prior art composition is the identical composition claimed, the composition must necessarily have the characteristics claimed. It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter, which there is reason to believe inherently includes functions that are newly cited, or is identical to a product instantly claimed. In such a situation the burden is shifted to the applicants to “prove that subject matter to be shown in the prior art does not possess the characteristic relied on” (205 USPQ 594). There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.
It is also noted that the reference does not teach that the composition can be used in the manner instantly claimed, i.e. “hip labrum scaffold” throughout the instant claim set, and that the scaffold is positioned adjacent a patient’s acetabulum in Claim 70. However, the intended use of the claimed composition does not patentably distinguish the composition, per se, because such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  If the ‘678 is capable of performing the intended use, then it meets the claim. The logic flows from MPEP 2115: 
“A claim is only limited by positively recited elements. Thus, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); 
“the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself.” See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). 
 An intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. (Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003)). Moreover “the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.” (Catalina Mktg. Int’l, v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002). Additionally, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  (See MPEP 707.07(f) and 2141.02 I; In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and MPEP 2111.02 II; Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)). 
In the instant case, the intended use does not create a structural difference and the body of the claim does not depend on the intended use for completeness but rather can stand alone. Consequently, the intended use is not limiting.  
Therefore, one of ordinary skill in the art, at the time the claimed invention was made, would have readily recognized that the claims of the instant application and those of ‘678 are obvious variants and are not patentability distinct.
Conclusion

No claims are allowed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.Y.S./Examiner, Art Unit 1616 
                                                                                                                                                                                                                                                                                                                                                                                                         /Mina Haghighatian/Primary Examiner, Art Unit 1616